 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   VINCE EDWARD ALMALEL,                    Case No. CV 19-3227 SS

12                    Plaintiff,

13        v.                                         JUDGMENT

14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                      Defendant.
16

17

18
          IT IS ADJUDGED that the decision of the Commissioner is
19
     REVERSED and that the above-captioned action is REMANDED to the
20
     Commissioner   for    further   action    consistent   with   the   Court’s
21
     Memorandum Decision and Order.
22

23
     DATED:    January 7, 2020
24

25                                                      /S/       __________
                                              SUZANNE H. SEGAL
26                                            UNITED STATES MAGISTRATE JUDGE
27

28
